Case 1:18-cv-03501-.]GK Document 237 Filed 03/13/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsei

UNITED STATES DISTRICT COURT
for the

Southern Distriot of New York

Democratic Nationa| Committee

P!az'ntijf
v.
The Fiussian Federation, et a|.
Defena'ant

Cage NO_ 18-CV-03501-JGK

\_/\_/\_/'~_/\_/

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

lam admitted or otherwise authorized to practice in this court, and l appear in this case as counsel for:
Knight First Amendment |netitute at Columbia University, Repcrters Committee for Freedom of the Press,

and American Civi| Liberties Union

3/13~9 @MQ@@CM/

Date:
Arrorney 's signature

Carrie DeCe|l (CD-O73‘|)

P)'r'ntea' name and bar number

475 Riverside Drive, Suite 302
New York, NY10115

A ddress

carrie.dece||@knightco|umbia.org

E-maz`l address

(646) 745-8500

Telephone number

 

FAX number

